Citation Nr: 1222054	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to restoration of service connection for degenerative joint disease of the right knee, including whether the severance of service connection, effective November 1, 2008, was proper.

2.  Entitlement to restoration of service connection for degenerative joint disease of the left knee, including whether the severance of service connection, effective November 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had verified active service from March 1983 to February 1985, August 1990 to May 1991, March 2003 to March 2004, and May 2005 to August 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In April 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Service connection for degenerative joint disease of the right and left knees was severed in a July 2008 rating decision.

2.  The evidence of record does not establish that the award of service connection for degenerative joint disease of the right and left knees was clearly and unmistakably erroneous.



CONCLUSIONS OF LAW

1.  The criteria for restoration of service connection for degenerative joint disease of the right knee are met; the severance of the award of service connection degenerative joint disease of the right and left knees was improper.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303 (2011).

2.  The criteria for restoration of service connection for degenerative joint disease of the left knee are met; the severance of the award of service connection degenerative joint disease of the right and left knees was improper.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Restoration of Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

If certain chronic diseases, including arthritis, are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The Court has held that 38 C.F.R. § 3.105(d) places the same burden of proof on VA when it seeks to sever service connected as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned.  See Baughman, 1 Vet. App. at 566.

Clear and unmistakable error (CUE) is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

However, it has been held that although the same standards apply in a determination of CUE error in a final decision under section 3.105(a) and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection under section 3.105(d), section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998); see also Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).

The Court reasoned that because 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," the regulation clearly contemplates the consideration of evidence acquired after the original granting of service connection.  Thus, "[i]f the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

In the case at hand, following his discharge from service in August 2005, the Veteran submitted a claim seeking service connection for (in pertinent part) osteoarthritis in July 2007.

Associated with the Veteran's service treatment records is a January 2007 surgical report which notes that the Veteran underwent surgery for a torn left medial meniscus.  Additionally, in a June 2007 statement, Dr. L noted that degenerative changes were seen at the time of the January 2007 surgery.  He opined that "chronic arthritic changes" in the Veteran's left knee were aggravated by an October 2006 ATV accident.

On VA examination in February 2008, the examiner noted the Veteran's complaints of knee pain since December 2004.  Following the initial onset of pain, the Veteran reported an increase in his pain in 2006; his private physician diagnosed arthritis after arthroscopic surgery in 2007.  Current X-ray studies revealed degenerative joint disease of both knees.

An April 2008 rating decision granted service connection for degenerative joint disease of the right and left knees, effective July 12, 2007. 

Shortly thereafter, the RO received private treatment records dated from March 2008 to April 2008 which note that the Veteran injured both his knees following his active duty service and subsequently underwent right and left knee meniscectomies.  Based on this evidence of post-service injury, the RO proposed to sever service connection for degenerative joint disease of both knees in a May 2008 rating decision. 

In a statement received in July 2008, the Veteran clarified that while he tore his left meniscus in 2006 and tore his right meniscus in 2007 (after the completion of his active duty service), treatment for these injuries revealed pre-existing arthritis which already had been present prior to the injuries.

A July 2008 rating decision severed service connection for degenerative joint disease of the right and left knees, effective November 1, 2008.

In an August 2008 statement, Dr. L indicated that he began treating the Veteran for knee problems in 2006.  He opined that although the Veteran had "injuries to both knees with subsequent arthroscopic meniscus type surgery . . . his arthritic changes existed prior to those injuries."  He noted that degenerative joint disease is, in part, "caused by the accumulation of wear and tear on the body over time."

The Veteran underwent a VA examination in October 2009.  The examiner noted that the Veteran was obese at 350 pounds.  X-ray studies of the knees revealed degenerative changes with progression.  The examiner opined that the Veteran's knee disability was less likely than not caused by his military service, and could have been caused by his obesity and 2006 ATV accident.  He indicated that he did not review the Veteran's private treatment records and he did not address the prior opinions of Dr. L.  

During a September 2009 DRO hearing and an April 2012 Board hearing, the Veteran essentially stated that he did a lot of squatting and kneeling on concrete as a part of his mechanic duties in service.  He also stated that his private physicians essentially told him that his degenerative joint disease was a long term disease process that was discovered during the treatment of an acute post-service knee injury. 

Initially, the Board notes that the RO followed the proper administrative procedures to effectuate the severance of service connection.  Specifically, the Veteran was notified of the proposed severance by the May 2008 rating decision, and, prior to the effectuation of this severance by the July 2008 rating decision, he had the opportunity to present evidence and argument as to why service connection should not be severed for his knee disabilities.

After reviewing the evidence of record, the Board has determined that the April 2008 rating decision was not clearly and unmistakably erroneous in granting service connection for degenerative joint disease of the right and left knees.

The Board acknowledges that there is one VA medical opinion dated in October 2009 against the Veteran's claim.  However, the fact remains that there is a sufficiently clear and definitive array of medical evidence which substantiates the original grant of service connection.  This favorable evidence consists of the 2008 VA examination report and, even more significantly, the correspondence of the Veteran's private physician, Dr. L.  

It is not clear from the record as to why the RO obtained another VA etiological opinion in 2009.  In this regard, the Board notes that VA is not permitted to obtain additional medical opinions if the purpose is to obtain evidence against a veteran's case.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Reviewing the competing medical opinions, the reasoning of Dr. L's conclusions is compelling, whereas the 2009 VA examiner did not address Dr. L's opinions.  Applicable VA law nonetheless precludes weighing of evidence in a severance of service connection matter.  That is not the evidentiary standard to be applied in reviewing severance of service connection.  Rather, there must have existed CUE in the original grant of benefits.  Essentially, given the degree of favorable evidence of record, there was no undebatable error of law or fact in the original grant of service connection.

Therefore, the evidence of record does not establish that the award of service connection for degenerative joint disease of the right and left knees was clearly and unmistakably erroneous.  In the absence of such a finding, the severance of the awards of service connection for these disabilities was improper.  Restoration of service connection for degenerative joint disease of the right and left knees, effective continuously from the initial date of service connection, July 12, 2007, is warranted.






ORDER

Restoration of service connection for degenerative joint disease of the right knee, effective continuously from the initial date of service connection, July 12, 2007, is granted.

Restoration of service connection for degenerative joint disease of the right knee, effective continuously from the initial date of service connection, July 12, 2007, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


